Citation Nr: 0739428	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), for the period 
from July 27, 2004 to July 18, 2006.

2.  Entitlement to a rating in excess of 30 percent for PTSD, 
from July 19, 2006.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
October 1953.  His service records reflect that his military 
decorations include the Korean Service Medal, the Combat 
Infantryman Badge, and the Purple Heart Medal.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2004 rating action in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for PTSD, effective July 27, 2004 (the date he 
filed a claim for service connection for this psychiatric 
disability).  The veteran filed a Notice of Disagreement in 
November 2004, and the RO issued a Statement of the Case 
(SOC) in July 2005.  A timely Substantive Appeal was filed in 
August 2005.   

In an August 2006 rating decision, the RO assigned a 30 
percent rating for PTSD, effective July 19, 2006. 

Because the appeal arose from the veteran's disagreement with 
the initial rating assigned following the grant of service 
connection for PTSD, the Board has characterized the matter 
of the rating from July 27, 2004 in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Moreover, although 
the RO granted a higher rating from July 19, 2006, because 
higher ratings are available before and after this date, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the Board has characterized the appeal as 
encompassing the two issues set forth on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The record indicates that the veteran was scheduled for 
hearing before a Decision Review Officer (DRO) at the RO in 
June 2006, but that he cancelled his hearing and opted for an 
informal conference with the DRO; a report of the conference 
is of record, showing that the veteran conferred with the DRO 
and agreed to be scheduled for a VA psychiatric examination 
to assess the current state of his PTSD.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  For the period from July 27, 2004 to July 18, 2006, the 
veteran's PTSD was manifested, primarily, by chronic sleep 
impairment and hypervigilence, which produce mild 
occupational and social impairment with decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.

3.  As of July 19, 2006, the veteran's PTSD has been 
manifested, primarily, by chronic sleep impairment, 
hypervigilence, anxiety, and irritability, which produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected PTSD, for the period from July 
27, 200 to July 18, 2006 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In an August 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate a claim for service connection for PTSD (the 
claim at that time), the letter also notified the veteran of 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  After 
the grant of service connection, and the filing of the 
veteran's notice of disagreement, the July 2005 SOC reflects 
adjudication of the claim for a higher initial rating for 
PTSD, and includes notice of the criteria for a higher rating 
for that disability (which is sufficient for 
Dingess/Hartman).  An August 2006 letter generally explained 
how disability ratings and effective dates are assigned, as 
well as the type of evidence that impacts those 
determinations.

As indicated above, the RO did not provide a notice letter 
specific to the claim for a higher rating, and such a notice 
error is presumed to be prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  However, given 
the above, and because the appellant and his representative 
have clearly demonstrated an understanding of what is needed 
substantiate the claim for higher rating, the Board finds 
that, under the circumstances of this case, this error does 
not require a remand because the error "did not affect the 
essential fairness of the adjudication." Id.  Specifically, 
the record reflects that "any defect was cured by actual 
knowledge on the part of the claimant," because the 
statements of the veteran and his representative throughout 
the appeal reflect that the veteran understood all of the 
elements of VCAA notification.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Board also points out that the timing of the August 2006 
notice explaining how disability ratings and effective dates 
are assigned-at the time of, and not prior to, the RO's last 
adjudication of the claim (as reflected in the August 2006 
supplemental SOC (SSOC))-is not shown to prejudice the 
veteran.  As the Board's decision herein denies higher 
ratings at each stage, no disability rating or effective date 
is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
reports of VA examinations in August 2004 and July 2006.  
Also of record and considered in connection with the appeal 
is the report of the veteran's DRO conference, as well as 
various written statements submitted by the veteran and by 
his representative, on his behalf.

In summary, the Board concludes that the duties imposed by 
the VCAA have been considered and satisfied.  Through various 
notices of the RO, the veteran has been notified and made 
aware of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998)



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.   Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.   See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.  As indicated here, as the RO 
has already assigned staged rating for the veteran's PTSD, 
the Board will consider the matters of higher rating at each 
stage.

In this case, the veteran's ratings for PTSD have been 
assigned under Diagnostic Code 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders are set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The Board notes that the nomenclature employed in the portion 
of VA's rating schedule that addresses service-connected 
psychiatric disabilities is based upon the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 
4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100, which represents the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the percentage rating issue; rather, it 
must be considered in light of the actual symptoms of a 
psychiatric disorder (which provide the primary basis for the 
rating assigned).  
38 C.F.R. § 4.126(a) (2007).

The report of a VA social survey conducted in August 2004, 
shows, in pertinent part, that the veteran last worked in 
1991 and then retired after 20 years of public service as a 
sanitation worker.  He reported that he had never been fired 
from a job, never experienced periods of unemployment during 
his working years, and had never been arrested as an adult 
for any criminal conduct.  He was married twice, and his 
current second marriage has remained intact for nearly 40 
years.  He had children from his second marriage.  He related 
a prior history of psychiatric care in the 1960s, but no 
current psychiatric care.  He denied having any history of 
attempted suicide or illegal drug use, and he reported that 
he quit drinking alcohol 20 years earlier and continues to 
abstain from its use.  He reported having nightmares 
associated with his memories of combat during active duty.  
He reported having sleep difficulties due to these 
nightmares, in which he would awaken every hour from them.  

On the mental status examination,  the veteran was noted to 
be casually dressed and very pleasant and relaxed during the 
interview.  He maintained direct eye contact with the 
interviewing social worker and displayed a congruent affect.  
He denied feelings of hopelessness, depression, or 
worthlessness.  His speech was clear and coherent.  He 
reported having visual hallucinations, but was oriented in 
all three spheres and displayed logical connections between 
his thoughts.  He denied having suicidal ideation or 
dissociation.  His long-term memory was deemed to be 
significantly better than his short-term memory, and his 
intellectual functioning was characterized as average.  His 
judgment and insight were intact.  He denied having a startle 
response, flashbacks, or intrusive or distressing 
recollections of the Korean Conflict, but admitted to having 
nightmares several times per week and of experiencing 
feelings of sadness and anxiousness when reminded of Korea.  
He denied having impaired concentration or feelings of 
detachment from others, or of being unable to experience 
emotions.  He avoided social events, was afraid to leave his 
home, and preferred to remain inside of his house.  He 
admitted that he lost his temper easily, and that he directed 
most of his anger towards his spouse.  The examiner assessed 
rule out PTSD and assigned a GAF score of 49.

The report of an August 2004 VA psychiatric examination shows 
that the veteran reported spending his retirement in the 
company of his immediate family and also with two friends 
with whom he regularly socialized.  Otherwise, he did not 
socialize nor desire contact with any other persons.  His 
primarily psychiatric complaint was interrupted sleep, in 
which he awoke several times per night.  He reported having 
nightmares on average of once per week.  On objective 
examination, he was alert and oriented on all three spheres.  
His speech, tone, and rate were unremarkable.  His thought 
process was logical and there were no indications of 
delusional thinking.  He reported having some visual 
hallucinations, which included moving shadows, but did not 
indicate any auditory hallucinations or any suicidal or 
homicidal ideation.  His short- and long-term memory appeared 
intact.  He displayed a tendency towards obsessive thoughts, 
with ritualistic behaviors regarding checking and rechecking 
doors and locks for his safety.  He denied having panic 
attacks.  His subjective sense of his own mood was of anxiety 
and depression.  The examiner diagnosed PTSD, mild and 
chronic, and assigned a GAF score of 65.  The examiner's 
impressions were that the veteran was hypervigilent and 
experienced occasional nightmares.  He had no hobbies or 
interests outside of his own home and avoided others except 
his two close friends and his own immediate family.  He was 
deemed competent to handle his own finances.

The report of a June 2006 DRO informal conference shows that 
the veteran conferred with the DRO and agreed to be scheduled 
for a VA psychiatric examination to assess the current state 
of his PTSD.

The veteran subsequently underwent VA psychiatric examination 
on July 19, 2006.  The report includes the examiner's comment 
that the veteran's claims file was reviewed prior to the 
examination.  The examiner noted that the veteran did not 
have any history of past or current psychiatric counseling, 
treatment, or hospitalization.  He was retired from work due 
to age, married for over 40 years, and enjoyed a close 
relationship with his family.  He had two friends with whom 
he socialized regularly.  He had no history of violent 
behavior.  He denied using alcohol or engaging in substance 
abuse at the present time.  He was casually dressed at the 
time of the examination and was deemed to have been able to 
maintain his own personal hygiene.  His attitude towards the 
examiner was cooperative.  His speech and psychomotor 
activity were unremarkable.  His affect was constricted and 
his mood was anxious.  He was oriented on all spheres, his 
intelligence was average, and his thought process was 
unremarkable.  No hallucinations or delusions were reported.  
His recent and remote memory was normal, but his immediate 
memory was mildly impaired.  He displayed normal judgment and 
insight and no inappropriate behavior.  He had no history of 
attempted suicide, but admitted to having suicidal ideation, 
described as passive suicidal thoughts due to leg pain 
associated with his service-connected shell fragment wounds 
affecting his lower extremity.  His complaints included 
disturbed sleep and obsessive-compulsive behavior regarding 
his personal safety, with a proneness to becoming easily 
irritable.  

It was noted that the veteran's PTSD symptoms included 
recurrent distressful dreams relating to his combat 
experiences in service, with physiological reactivity and 
intense psychological distress on exposure to internal or 
external cues that symbolize or resemble an aspect of those 
traumatic wartime events.  He engaged in deliberate efforts 
to avoid activities, places, or people that aroused 
recollections of his combat-related trauma, resulting in a 
markedly diminished interest or desire for  participation in 
significant activities and a restricted range of affect.  He 
experienced difficulty falling asleep and staying asleep, 
irritability or outbursts of anger, hypervigilence, and an 
exaggerated startle response.   

The examiner diagnosed chronic PTSD manifested by mild 
symptoms, and assigned a GAF score of 60.  The examiner 
commented that the veteran's psychiatric disability did not 
impose any problems upon his activities of daily living and 
that he was competent to handle his own finances.  The 
examiner's opinion was that the veteran's psychosocial 
functioning was about the same as it was when he was last 
examined by VA in August 2004, apart from his feeling more 
prone to irritability.  The examiner observed that there was 
no evidence of reduced reliability and productivity on part 
of the veteran due to PTSD.  Only his mood was adversely 
affected, as he would become more anxious and irritable under 
stress, thus producing a mild decrease in his work efficiency 
and ability to perform occupational tasks during periods of 
elevated stress.

After a careful review of the pertinent evidence described 
above in light of the governing criteria, the Board finds 
that the symptoms associated with the veteran's PTSD for the 
period from July 27, 2004 to July 18, 2006 are consistent 
with the criteria for no more than the assigned 10 percent 
rating.

The medical evidence of record for this period reflects that 
the veteran's PTSD was characterized, primarily, by chronic 
sleep impairment and hypervigilence.  There is no indication 
that the veteran was prescribed psychotropic medication for 
his PTSD symptoms.  These symptoms are reflective of 
occupational and social impairment due to mild or transient 
psychiatric symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, which is the level of impairment 
contemplated in the initial 10 percent disability rating 
assigned for PTSD prior to July 19, 2006.  

The objective evidence does not otherwise demonstrate that 
the chronic sleep impairment and hypervigilence produced 
occupational and social impairment with intermittent periods 
of inability to perform occupational tasks, such that 
assignment of a 30 percent initial rating would be warranted 
for the period prior to July 19, 2006.

The clinical evidence also does not demonstrate that the 
veteran's PTSD symptoms have met the criteria for a 50 
percent rating at any point since July 19, 2006.  The 
examination report conducted on that date indicates that his 
level of psychosocial impairment was about the same as when 
he was previously examined in August 2004, with similar 
symptoms of chronic sleep disturbance and hypervigilence 
being the primary manifestations of PTSD.  However, although 
his PTSD symptoms were characterized as mild in July 2006, he 
was noted to have become increasingly prone to emotional 
irritability as compared to his previous examination.  From 
this, the RO evidently determined that these symptoms more 
closely approximated the criteria for a 30 percent rating, 
and thus awarded the veteran this higher rating for his PTSD.  

The clinical evidence does not demonstrate that, at any point 
since July 19, 2006, the veteran's PTSD has met, or otherwise 
more closely approximated the criteria for a 50 percent 
rating under the applicable Diagnostic Code.  As noted above, 
the assignment of a 50 percent rating requires a 
demonstration of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
However, the Board notes that the medical evidence does not 
show that the veteran's service-connected psychiatric 
disability is manifested by any of the aforementioned 
symptoms.  

While somewhat socially avoidant, the veteran has been close 
with his immediate family and is able to regularly socialize 
with two close friends.  He has had normal thought processes, 
has been fully orientated on all spheres, and has possessed 
normal speech patterns.  He also has been able to maintain 
his own personal hygiene and dress himself appropriately, and 
he was demonstrably able to comport himself appropriately 
during his interviews with the VA psychologists and social 
worker who examined him.  

The Board also points out that none of the GAF scores 
assigned during either period at issue provide a basis for 
assignment of any higher disability rating for the veteran's 
PTSD at either stage.

The VA social survey report from August 2004 lists a GAF 
score of 49.  According to DSM-IV, GAF scores ranging between 
41 and 50 are assigned when there are serious symptoms (like 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, this score was rendered by a 
licensed clinical social worker, not a clinical psychologist 
or psychiatrist, and the GAF score the social worker 
presented is inconsistent with the objective findings 
presented in the report, which indicates that the veteran did 
not have suicidal ideation, was able to maintain employment 
prior to his retirement, and had no history of criminal 
behavior.  Because of these inconsistencies, the Board will 
accord more probative weight to the assessment of the 
clinical psychologist, who possesses higher credentials in 
evaluating psychiatric disorders than a social worker, and 
who examined the veteran on the same day in August 2004.  The 
clinical psychologist listed a GAF score of 65.  According to 
DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (like depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household) but generally functioning pretty well, 
and able to have some meaningful interpersonal relationships.  
As the assigned score of 65 is consistent with the reported 
symptomatology, it does not support the assignment of a 
rating greater than the 10 percent rating assigned for the 
period prior to July 19, 2006.  

The July 2006 VA examiner assigned a GAF score of 60.  
According to DSM-IV, GAF scores ranging between 51 and 60 are 
assigned when there are some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  As the assigned score of 60 is consistent with the 
reported symptomatology shown in the July 2006 examination 
report, it does not support the assignment of a rating 
greater than the 30 percent rating assigned from July 19, 
2006.  

The aforementioned discussion makes clear that, for the 
period from July 27, 2004 to July 18, 2006, the veteran's 
PTSD simply did not approach, nor more closely approximate, 
the extent of occupational and social impairment contemplated 
for the next higher 30 percent rating under applicable rating 
criteria.  The discussion also makes clear that for the 
period commencing July 19, 2006, the veteran's PTSD has not 
approached, nor more closely approximated, the extent of 
occupational and social impairment contemplated for the next 
higher 50 percent rating under applicable rating criteria.  
It logically follows that the criteria for an even higher 
rating for either stage likewise have not been met.    

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (discussed in the July 2005 
SOC).  The Board notes that the veteran's service-connected 
psychiatric disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that already 
contemplated in the assigned 10 percent and 30 percent 
ratings for the time periods at issue).  There also is no 
objective evidence that the psychiatric disability has 
warranted frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
there is no basis for further staged rating of the veteran's 
PTSD, pursuant to Fenderson, and that higher ratings for 
PTSD, for the periods prior to and since July 19, 2006, must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating at each stage, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for PTSD, for the 
period from July 27, 2004 to July 18, 2006, is denied.

An rating in excess of 30 percent for PTSD, from July 19, 
2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


